                  UNITED STATES DISTRICT COURT

                  SOUTHERN DISTRICT OF GEORGIA

                            SAVANNAH DIVISION

UNITED STATES OF AMERICA, )
                          )
v.                        )                          CR419-106
                          )
FAUSTO MENDEZ RAMOS,      )
                          )
    Defendant.            )

                                      ORDER

         Defendant’s retained counsel, William J. Sussman, has written a

letter to the undersigned’s courtroom deputy clerk requesting

permission1 to “have [discovery material provided by the Government]

translated and that [counsel] be allowed to send a copy to [his] client in

jail.”

         This Court communicates with the parties before it by motion. See

Fed. R. Crim. P. 47(a) (“A party applying to the court for an order must

do so by motion”). As this Court has repeatedly stated elsewhere, those

who seek judicial action must file a motion, not send a letter to a judge’s

1
  It is not the Court’s role to regulate the details of Mr. Sussman’s representation of
his client. Defendant is not indigent, and thus not seeking public funds for such
translation. Assuming, without deciding, that counsel can disclose the discovery
materials to a translator, see infra, whether and how to do so is a matter for his
discretion.
chambers or staff. Letters can get lost, while motions get filed and thus

create a public record in this, a court of record. See In re Unsolicited

Letters to Federal Judges, 120 F. Supp. 2d 1073 (S.D. Ga. 2000). And

when motions get placed on the Court’s “pending motions” list, they get

considered, while letters can be overlooked or forgotten.

      In addition to the administrative difficulties, letters also fail to

ensure notice to an opposing party.             Given the Government’s clear

interest in maintaining some limitation 2 on the dissemination of

potentially    sensitive    discovery     materials,    such     notice—and       the

opportunity for response it invites—is particularly important.                   The

Court, therefore, declines to construe counsel’s letter as a motion. If

counsel wishes the Court to opine on any question related his proposal,

he must file a motion requesting one. In the absence of such a motion,

there is no action for the Court to take on this matter. Accordingly, to


2
   As a member of this Court’s Bar, counsel is no doubt familiar with his obligation,
under Local Criminal Rule 53.1, “not to release or authorize the release of
information or opinion which a reasonable person would expect to be disseminated by
any means of public communication, in connection with pending or imminent
criminal litigation with which a lawyer or law firm is associated, if there is a
reasonable likelihood that such dissemination will interfere with a fair trial or
otherwise prejudice the administration of justice.” Counsel is, in the first instance,
best placed to determine whether dissemination to a translator, and subsequent
dissemination of the translated material to an incarcerated defendant, complies with
that obligation.


                                          2
the extent that the letter seeks judicial action, it is DISMISSED as

moot.

     SO ORDERED, this 13th day of August, 2019.

                               ______________________________
                               __
                                _______
                                      ____
                                        __________________
                                        __              ____
                                                         ______
                                                             ____
                               CHR       E L. RAY
                                HRISTOPHER
                                  RISTOPH
                                        HER
                               UNITED STATES MAGISTRATE JUD   UDGE
                               SOUTHERN DISTRICT OF GEORGIA




                                 3
